835 F.2d 871
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ANCHOR ESTATES, INC. and Dakotaville, Inc., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1290.
United States Court of Appeals, Federal Circuit.
Nov. 19, 1987.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and BALDWIN, Senior Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The United States Claims Court, 11 Cl.Ct. 578, February 11, 1987, dismissed appellants' two consolidated inverse condemnation cases under Claims Court Rule 37(b)(2)(C) for failure to comply with court ordered discovery and under Claims Court Rule 41(b) for failure to prosecute the case.  We affirm.

OPINION

2
Appellants' cases were filed in the United States Court of Claims in 1981* seeking compensation for an alleged taking of land due to frequent and recurring flooding, erosion and groundwater inundation, purportedly caused by the United States Corps of Engineers' control of the flow of the Missouri River.


3
The Claims Court, having provided appellants more than ample opportunity, correctly dismissed the complaint under Rules 37(b)(2)(C) and 41(b) for failure to comply with the court's discovery order and for failure to prosecute.


4
We have fully considered appellants' arguments relating to due process, factual allegations, and the status of the Claims Court and find them without merit or relevance, dismissal of the complaint having been justified for the reasons cited by the Claims Court.



*
 Upon the establishment of the United States Claims Court by the Federal Courts Improvement Act of 1982, the case was transferred from the United States Court of Claims to the newly created United States Claims Court